DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on Jan. 21, 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further, it is unclear what the amounts of fiber and carbohydrate are based off of as the claims do not recite that they are based on the total weight of the nutritional composition. 
Claim 1 recites “wherein the nutritional composition comprises at least five daily intakes per day”. It is unclear if the nutritional composition is administered at least five times a day or if the nutritional composition as a whole is divided into at least five daily intakes. If the nutritional composition is administered at least five times a day, the claim should be amended to further clarify such point, such that the nutritional composition is part of a kit that comprises at least five nutritional compositions or that the nutritional composition is administered or consumed at least five times a day. For purposes of examination, the examiner is interpreting such limitation as the nutritional composition being administered at least five times a day. 
Claim 3 is indefinite as it recites “including about 100 g to about 200 g of net carbohydrate per day”. It is unclear how the single nutritional composition can include 100 g to about 200 g when claim 1 recites less than about 35 g of net carbohydrate. Therefore, it is unclear if the amount of net carbohydrate recited in claim 3 is after the at least 5 daily intakes, or if this range is outside of the range recited in claim 1. If the amount of net carbohydrate recited in claim 3 is after the at least 5 daily intakes, then 
Claim 4 is indefinite as it recites “further including about 2,000 mg to about 12,000 gg of omega 3 per day”. It is unclear if the amount recited in claim 4 is after the at least 5 daily intakes, or if the single nutritional composition of claim 1 includes the claimed amount of omega 3 as recited in claim 4. For purposes of examination, the examiner is interpreting the amount disclosed in claim 4 to be after the at least 5 daily intakes.
Claim 8 is indefinite as it depends from claim 7 and is unclear if all the amino acids recited in claim 7 are intended to be included in the nutritional composition, or if any amino acid known that humans cannot synthesize is included in the nutritional composition. For purposes of examination, the examiner is interpreting claim 8 to include all the amino acids listed in claim 7. 
Claim 9 is indefinite as it recites “including at least about 15 g of fiber per day”. It is unclear if the amount recited in claim 9 is after the at least 5 daily intakes, or if the single nutritional composition of claim 1 includes at least about 15 g of fiber as recited in claim 9. For purposes of examination, the examiner is interpreting the amount disclosed in claim 9 to be after the at least 5 daily intakes.
Claim 10 is indefinite as it recites “including from about 10 g to about 50 g of fiber per day”. It is unclear if the amount recited in claim 10 is after the at least 5 daily 
Claim 11 is indefinite as it recites “further including less than about 150 mg of cholesterol per day”. It is unclear if the amount recited in claim 11 is after the at least 5 daily intakes, or if the single nutritional composition of claim 1 includes less than about 150 mg of cholesterol as recited in claim 11. For purposes of examination, the examiner is interpreting the amount disclosed in claim 11 to be after the at least 5 daily intakes.

Claims 2, 5-7 and 12-19 are included as they depend from claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites “wherein the nutritional composition comprises at least five daily intakes”, which does not further limit claim 1 to which it depends as claim 1 recites the exact same limitation in the last line.  Applicant may 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 2014/0370117 A1; Dec. 18, 2014) and Wu (“Dietary protein intake and human health”, Food & Function Journal, January 2016, 7, pages 1251-1265; Retrieved from Internet URL: https://pubs.rsc.org/en/content/articlepdf/2016/fo/c5fo01530h).
Regarding claim 1, Kawaguchi discloses a nutritional composition comprising carbohydrates, fiber, and protein ([0019]-[0023]).
Kawaguchi discloses that the carbohydrate is present in an amount of 3 to 30 g ([0021]), thus falling within the claimed range of less than about 35 g net carbohydrate.
Kawaguchi further teaches that the fiber is present in an amount of 0.1 to 5.0 g ([0023]), which is 100 mg to 5000 mg, thus falling within the claimed range of at least 10 mg of fiber. 
Kawaguchi discloses that the nutritional composition comprises protein in an amount from 1 to 20 g ([0020]), while the instant claim requires about 1 g to about 2.5 g per kg of an individual’s body weight and height. Kawaguchi further teaches that the dose may be appropriately determined considering the pathology, nutritional status, age, body weight, etc. of the patient ([0035]). 
Wu further teaches that dietary protein intake in the range of 0.8 to 2 g per kilogram of body weight is suitable for meeting the functional needs of maintaining and promoting muscle growth and physical strength (Abstract).

As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of fiber, carbohydrate, and protein.  All continue to function predictably, as expected.


With respect to the nutritional composition comprising at least 5 daily intakes, while Kawaguchi discloses that it is administered at least 3 times per day to meet the nutrition requirements per day, it would have been obvious to one of ordinary skill in the art to administer the nutritional composition at least 5 times per day depending on the nutritional requirements of the individual consuming the nutritional composition. It is well known in the art nutritional requirements vary for each individual. One individual may require more protein and carbohydrates than another and therefore it would have been obvious to administer the nutritional composition of Kawaguchi at least five times per day to meet a desired nutritional requirement. There is nothing unexpected regarding increasing the daily intake of the nutritional requirement to meet an individual’s nutritional need. 
Furthermore, the examiner notes that comprises at least five daily intakes is intended use as it is a manner of using the nutritional composition. 
Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 2, Kawaguchi discloses that the nutritional composition can be in a liquid or solid form ([0030]).
Regarding claim 3, as stated above, Kawaguchi discloses that the nutritional composition comprises a carbohydrate present in an amount of 3 to 30 g ([0021]). 
With respect to the 112 rejection above, it is not clear if the amount of 100 g to 200 g is after the at least 5 daily intakes (e.g. a kit of 5 doses that as a whole comprises 100 g to 200 g carbohydrate), however, the examiner is interpreting the claim to be such. 
As Kawaguchi discloses a single dose comprising up to 30 g, and further teaches that a single dose would been to be administered at least 3 times to meet the daily nutritional requirements ([0053]), Kawaguchi discloses that an individual receives at least 90 g carbohydrate per day. 
However, as stated above, with respect to the nutritional composition comprising at least 5 daily intakes, while Kawaguchi discloses that it is administered at least 3 times per day to meet the nutrition requirements per day, it would have been obvious to one of ordinary skill in the art to administer the nutritional composition at least 5 times per day 
Therefore, increasing the daily intake of the nutritional composition of Kawaguchi would increase the net carbohydrate per day and would have been obvious to do depending on the desired nutritional needs of the patient. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Regarding claims 7-8, Kawaguchi discloses that the nutritional composition can further include phenylalanine, valine, threonine, tryptophan, methionine, leucine, isoleucine, lysine and histidine ([0020]). 
As stated above in the 112 rejection with respect to claim 8, the examiner is interpreting the claim to state that the composition includes all the amino acids recited in claim 7. 
As Kawaguchi discloses that the composition can include the claimed amount acids, it would have been obvious to one of ordinary skill in the art to include all of them in the nutritional composition. Doing so would provide the nutritional composition with all the benefits associated with each amino acid and would have been obvious to do so depending on the desired nutritional benefits for the entire nutritional composition. 
Regarding claims 9 and 10, as stated above, Kawaguchi further teaches that the fiber is present in an amount of 0.1 to 5.0 g ([0023]), while the instant claims require about 15 g per day and about 10 g to about 50 g per day in claim 10. 
With respect to the 112 rejection above, it is not clear if the amount of fiber disclosed in claims 9 and 10 is after the at least 5 daily intakes (e.g. a kit of 5 doses that as a whole comprises about 15 g fiber, or about 10 g to 50 g fiber per day), however, the examiner is interpreting the claim to be such. 
As Kawaguchi discloses a single dose comprising up to 5 g, and further teaches that a single dose would been to be administered at least 3 times to meet the daily 
Furthermore, it would have been obvious to vary the amount of fiber in the nutritional composition as well as the amount administered to the patient per day depending on the desired needs of the patient. One individual may require more fiber than another and therefore it would have been obvious to vary the amount of fiber administered per day to meet a desired nutritional requirement. There is nothing unexpected regarding increasing the daily intake of the nutritional requirement to meet an individual’s nutritional need. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Regarding claim 11, Kawaguchi teaches that the nutritional composition may include additional ingredients, such as cholesterol ([0027]), however, Kawaguchi does not teach that the nutritional composition has to include cholesterol and therefore the nutritional composition and Kawaguchi not having any cholesterol meets the claimed amount of less than about 150 mg per day as such range includes 0. 
Furthermore, it would have been obvious to one of ordinary skill in the art to vary the amount of cholesterol within the nutritional composition of Kawaguchi depending on the desired need for cholesterol. Kawaguchi discloses that the nutritional composition is administered to an individual in need as a medicament, and therefore it is well within the ordinary skill in the art to vary the amount of cholesterol in the nutritional composition depending on the desired nutritional benefits and the amount needed by the individual. Cholesterol is important in the body for making hormones and aiding digestion, and therefore one of ordinary skill in the art can vary the exact amount depending on the desired need. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the addition of cholesterol to the nutritional composition in the claimed amount.  It continues to function predictably, as expected.
Regarding claim 12, Kawaguchi further teaches that nutritional composition may include vitamins and minerals ([0010] and [0024]-[0026]).
Regarding claim 13, as stated above, Kawaguchi further teaches that a single dose of the nutritional composition is administered to supply about 1/3 of the moisture and nutrients required per day. Therefore, the nutritional composition of Kawaguchi would need to be administered at least 3 times per day to supply the full moisture and nutrients required per day. 
With respect to the nutritional composition comprising at least 5 daily intakes, while Kawaguchi discloses that it is administered at least 3 times per day to meet the nutrition requirements per day, it would have been obvious to one of ordinary skill in the art to administer the nutritional composition at least 5 times per day depending on the nutritional requirements of the individual consuming the nutritional composition. It is well known in the art nutritional requirements vary for each individual. One individual may 
Furthermore, the examiner notes that comprises at least five daily intakes is intended use as it is a manner of using the nutritional composition. 
Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art composition is capable of performing the intended use.  Given that Kawaguchi discloses a nutritional composition as presently claimed, it is clear that the nutritional composition of Kawaguchi would be capable of performing the intended use, i.e. administering at least five times a day, presently claimed as required in the above cited portion of the MPEP.
Regarding claims 14-19, Kawaguchi discloses the nutritional composition as stated above. Kawaguchi further teaches that the nutritional composition is administered to individuals who have difficulty swallowing foods, have chronic bowel disease and who have difficulty taking in food through the mouth ([0014]). 

The examiner notes, however, that the recitation in the claims that the nutritional composition is “for use as a medicament for treating…” is merely intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art composition is capable of performing the intended use.  Given that Kawaguchi discloses a nutritional composition as presently claimed, it is clear that the nutritional composition of Kawaguchi would be capable of performing the intended use, i.e. for use as a medicament for treating…, presently claimed as required in the above cited portion of the MPEP.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 2014/0370117 A1; Dec. 18, 2014) and Wu (“Dietary protein intake and human health”, Food & Function Journal, January 2016, 7, pages 1251-1265; Retrieved from Internet URL: https://pubs.rsc.org/en/content/articlepdf/2016/fo/c5fo01530h) as applied to claim 1 above, and further in view of Ames et al. (US 2014/0308389 A1; Oct. 16, 2014).
Regarding claim 4, Kawaguchi discloses the nutritional composition as described above and further teaches the nutritional composition comprising lipids ([0022]), but fails to additionally teach the nutritional composition comprising omega 3. 
Ames discloses a nutritional composition for administering to an individual to maintain metabolic balance ([0002]-[0003]). Ames further teaches that the nutritional composition can comprise both omega 3 and omega 6 as they are important in brain development and long term health ([0198]). Ames discloses that the nutritional composition comprises about 100 to about 1000 mg of omega 3 ([0199]). 
It would have been obvious to one of ordinary skill in the art to include omega 3 in the nutritional composition of Kawaguchi in a similar amount as disclosed by Ames. Doing so would yield the predictable result of providing the nutritional composition of Kawaguchi nutritional benefits, including brain development and long term health as taught by Ames. 
As stated in the 112 rejection above, it is not clear if the amount of omega 3 disclosed in claim 4 is after the at least 5 daily intakes (e.g. a kit of 5 doses that as a whole comprises about 2,000 mg to about 12,000 mg per day), however, the examiner is interpreting the claim to be such. 
As Kawaguchi in view of Ames discloses a single dose comprising from 100 to about 1000 mg of omega 3, and further teaches that a single dose would been to be administered at least 3 times to meet the daily nutritional requirements ([0053]), Kawaguchi and Ames disclose that an individual receives 300 to 3000 mg omega 3 per 
Furthermore, it would have been obvious to vary the amount of omega 3 in the nutritional composition as well as the amount administered to the patient per day depending on the desired needs of the patient. One individual may require more fat than another and therefore it would have been obvious to vary the amount of omega 3 administered per day to meet a desired nutritional requirement. There is nothing unexpected regarding increasing the daily intake of the nutritional requirement to meet an individual’s nutritional need. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Regarding claim 5, Ames further teaches that the nutritional composition can include omega 6 ([0198]), and therefore it would have been obvious to include in the nutritional composition of Kawaguchi to further support brain development and long term health. 
Regarding claim 6, Ames discloses that the ratio of omega 3 to omega 6 can be 1:1 ([0198]), thus falling within the claimed range of about 1:1. 
It would have been obvious to include omega 3 and omega 6 in the ratio as taught by Ames in the nutritional composition of Kawaguchi as Ames discloses that such ratio is suitable in a nutritional composition to provide the benefits of brain development and long term health and therefore would predictably provide such benefits to the composition of Kawaguchi. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHANIE A COX/Examiner, Art Unit 1791